Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application filed on September 18th, 2019 has been received and entered.
Claims 1-13 now remain pending, which, claims 1, 12, and 13 are presented in independent form, and are allowed with examiner’s amendment presented herein
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18th, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Shrinath Malur (Registration Number 34,663) on February 9th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 


IN THE CLAIMS:

Please amend claims 1, 8, 10, 12, and 13 as follows:

Claim 1. (Currently Amended) A system that supports application software development, the system comprising: 
at least one memory storing at least one program; 
at least one processor which, when executing the at least one program, configures the processor to: 

each of the plurality of nodes is associated with a property having one or a plurality of property elements each including a property item and a property value, and 
an invocation destination end point in the property of the invoke node is undetermined as a property value; 
the invocation destination end point corresponding to the external service to a transmission source of the second deployment request; 
the invocation destination end point obtained from the second deployment response and set to the property of the invoke node by the flow template manager to a transmission source of the first deployment request; and 
request the visual programming tool to add an invoke node corresponding to an added external service, 
wherein a proxy of an external service associated with the received first deployment request is deployed in addition to the external service in accordance with the second deployment request for the external service.

Claim 8. (Currently Amended) The system according to claim 1, wherein the at least one processor is further configured to: 
receive a first undeployment request as a request to undeploy an external instance as the deployed external service, and 
transmit, in accordance with the first undeployment request, a second undeployment request as a request to undeploy an 
wherein the service deployment manager undeploys an external instance identified by the second undeployment request from a service execution platform at the site, and returns a second undeployment response as a response indicating completion of the undeployment of the external instance to a transmission source of the second undeployment request, and
wherein the at least one processor is further configured to return 

Claim 9. (Canceled). 

Claim 10. (Currently Amended) The system according to claim [[9]] 1, wherein, 
there are a local site as a site at which a flow execution platform of the visual programming tool exists, and a remote site as any site other than the local site, 
when a deployment destination of the external service is the remote site, 
the at least one processor is further configured to transmit the second deployment request to deploy the external service and a first proxy of the external service to a service deployment transmit the second 

Claim 11. (Canceled). 

Claim 12. (Currently Amended) A method that supports application software development, the method comprising: 
receiving a first deployment request as a request to deploy an external service corresponding to an invoke node when flow data of application software flow indicated by a flow template of application software flow is downloaded from a flow template manager to a flow editor of a visual programming tool, the flow template being expressed with a plurality of nodes including the invoke node and with a connection line between nodes among the plurality of nodes, wherein 
each of the plurality of nodes is associated with a property having one or a plurality of property elements each including a property item and a property value, and 
an invocation destination end point in the property of the invoke node is undetermined as a property value; 
transmitting, in accordance with the first deployment request, a second deployment request as a request to deploy the external service identified by the first 
the service deployment manager is associated with the site being configured to deploy the external service identified by the second deployment request on a service execution platform at the site and return a second deployment response as a response associated with [[an]] the invocation destination end point corresponding to the external service to a transmission source of the second deployment request; 
returning a first deployment response as a response associated with [[an]] the invocation destination end point obtained from the second deployment response and set to the property of the invoke node by the flow template manager to a transmission source of the first deployment request; and 
requesting the visual programming tool to add an invoke node corresponding to an added external service, 
wherein a proxy of an external service associated with the received first deployment request is deployed in addition to the external service in accordance with the second deployment request for the external service.

Claim 13. (Currently Amended) A non-transitory computer readable medium storing at least one computer program which, when executed by a processor, configures the processor
receiving a first deployment request as a request to deploy an external service corresponding to an invoke node when flow data of application software flow indicated by a flow template of application software flow is downloaded from a flow template 
each of the plurality of nodes is associated with a property having one or a plurality of property elements each including a property item and a property value, and 
an invocation destination end point in the property of the invoke node is undetermined as a property value; 
transmitting, in accordance with the first deployment request, a second deployment request as a request to deploy the external service identified by the first deployment request to a service deployment manager associated with a site corresponding to the external service, wherein the service deployment manager is associated with the site being configured to deploy the external service identified by the second deployment request on a service execution platform at the site and return a second deployment response as a response associated with [[an]] the invocation destination end point corresponding to the external service to a transmission source of the second deployment request; 
returning a first deployment response as a response associated with [[an]] the invocation destination end point obtained from the second deployment response and set to the property of the invoke node by the flow template manager to a transmission source of the first deployment request; and 
requesting the visual programming tool to add an invoke node corresponding to an added external service, 
wherein a proxy of an external service associated with the received first deployment request is deployed in addition to the external service in accordance with the second deployment request for the external service.

--End--

Allowable Subject Matter
Claims 1-8, 10, and 12-13 are allowed and renumbered as 1-11.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lundberg et al. (US Patent No. 10,452,372), discloses a method and deployment module for managing a container to be deployed on a software platform, wherein the a set of function is injected into the container to handle service discovery, self-configuration, self-healing, registration, and possibly find external services. Moreover, Javier Rojas Balderrama et al. (Combining Workflow Templates with a Shared Space-based Execution Model – IEEE, 2014), another prior art of record, discloses design and early implementation of the DALHIS workflow manager, which integrates Tigres and HOCL-TS. However, Lundberg et al. and Balderrama et al., singularly or in combination, fail to teach or fairly suggest “receive a first deployment request as a request to deploy an external service corresponding to an invoke node when flow data of application software flow indicated by a flow template of application software flow is downloaded from a flow template manager to a flow editor of a visual programming tool, the flow template being expressed with a plurality of nodes including the invoke node and with a connection line between nodes among the plurality .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 15th, 2022